Citation Nr: 1222684	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for intervertebral disk syndrome, bulging disk L5-S1, rated 20 percent disabling prior to November 16, 2011, and 60 percent disabling thereafter.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to January 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a rating in excess of 20 percent for his spinal disability.  The case was remanded by the Board for additional development in October 2011.  Subsequent to the remand, the Veteran's rating for his intervertebral disk syndrome was increased to 60 percent, and the Veteran was assigned a separate rating for radiculopathy of the left lower extremity.  The Veteran has not indicated that he disagrees with the rating that was assigned for radiculopathy of his left lower extremity, so that issue is considered resolved and the Board will deal only with the orthopedic manifestations of the Veteran's spinal disability.

The Veteran's electronic Virtual VA claims file was reviewed in connection with this appeal. 


FINDINGS OF FACT

1.  Prior to November 16, 2011, the Veteran's back disability was not shown to have been characterized by forward flexion of the thoracolumbar spine to 30 degrees or less or any type of spinal ankylosis.  There was also no evidence of incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.

2. Beginning November 16, 2011, the Veteran's back disability was not shown to be characterized by unfavorable ankylosis of the entire spine.



CONCLUSIONS OF LAW

1.  Prior to November 16, 2011, the criteria for a rating in excess of 20 percent for intervertebral disk syndrome, bulging disk L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  Beginning November 16, 2011, the criteria for a rating in excess of 60 percent for intervertebral disk syndrome, bulging disk L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In a letter dated in February 2009, the RO explained how VA could assist the claimant with developing evidence in support of his claim.  This letter also explained that in order to receive a higher rating for his back disability, he needed to show that it got worse, and it also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to providing the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written statements by the Veteran and a coworker.  The Veteran was also afforded appropriate VA examinations.  

For these reasons, the Board finds that VA met its obligations pursuant to the VCAA in this case.

 Increased Rating

The Veteran contends that the symptoms of his back disability are worse than is contemplated by the currently assigned ratings.  Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairment of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries of the spine; a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disk syndrome that required bed rest prescribed by a physician and treatment by a physician.  

In his claim received in May 2008 the Veteran reported that his back always hurt, even when he was lying in bed.  He was finding it harder to work at his job as a respiratory therapist because of all the standing and walking that it required.  He also had to curtail engaging in certain hobbies due to his back pain.

The Veteran was afforded a VA examination of his spine in February 2009.  The examiner noted that the Veteran was treated with pain medications and muscle relaxants.  There were no hospitalizations referable to the back.  Medication did help the back pain.  The pain was stabbing, sharp, dull to achy, and it radiated down his right leg.  The Veteran rated his pain as 7 to 8 out of 10 in severity.  It is worse with standing or walking.  He is unable to stand more than 5 to 10 minutes.  He is unable to walk more than a quarter mile.  He had no functional limitations at home or at work.  He had no physician directed bed rest.  He had one episode in the past year where he was unable to do activity due to his back pain.  He reported daily flare ups consisting of more intense pain.  He is still able to do physical activity but it hurts more.  He had no loss of bowel or bladder function.  He occasionally utilizes a cane.  He does not use a brace or a crutch.  He reported that he lost one day of work in the past year due to his back disability. 

Examination of the back showed normal curvature, normal posture, no spasms palpated, and no tenderness to palpation of the paraspinal or spinal process.  Range of motion showed full flexion to 90 degrees, full extension to 30 degrees, lateral flexion to the right was full at 30 degrees, lateral flexion to the left was 20 degrees, left and right lateral rotation were full at 30 degrees.  There was pain at the extremes of range of motion, but no further loss in range of motion after three repetitions of movement.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use. 

Magnetic resonance imagining of the spine showed bilateral mild neural foraminal stenosis, L5-S1 with bilateral nerve root contact, shallow disk osteophyte at L1-L2, L2-L3, L4-L5.  Fat was present within the filum.

In his notice of disagreement received in May 2009 the Veteran related that he has back pain all the time but it varies in intensity.  He is in constant pain. He takes pain medication and muscle relaxers and uses a TENS unit.  He goes to the gym three times a week working on core strengthening and flexibility, but he is still in pain when he does this.  Sometimes he uses a cane to walk.

VA treatment records show treatment for back pain.  

A letter from a coworker indicated that the Veteran often looks like he is in pain at work.  On two days he had to leave work early due to pain.  Another coworker wrote that recently the Veteran had more pain in his back and legs, he needs to sit down during rounds, and he uses the elevator rather than the stairs.  He cannot keep up with a regular pace walking so people have to slow down for him.  Sometimes he is distracted by pain.

The Veteran was reexamined in September 2009.  At that time he reported no surgery to his back, but he did get injections to help with back pain but they were unsuccessful.  His back pain is constant.  It radiates down both legs to the thighs.  He uses a cane and takes medication.  The medication helps a little bit.  He had one day of physician prescribed bed rest in the last year for his back pain.  

Due to his back disability, the Veteran cannot lift anything from below knee level.  From waist level, he can lift only 15 pounds.  He is unable to walk more than 5 minutes, stand more than 1 minute, or sit more than 20 minutes.  He was working full time and missed three days of work in the last year due to his back pain.  He has flare pain most of the week.  He has to slow down his physical activity with a flare. He went to the emergency room once in the last year for his back pain and he saw his primary care doctor twice a year for his back pain, with an additional three to four visits over the last year. He also is seeing a pain specialist every 8 weeks.

Upon examination of the lumbar spine, curvature and posture were normal.  There was no tenderness to palpation of the spine or the paraspinous process. No spasms were palpated.  Range of motion was left and right lateral flexion to 30 degrees with pain starting at 20 degrees, extension to 30 degrees with pain starting at 20 degrees, forward flexion to 40 degrees with pain at the extreme of range of motion, and left and right lateral rotation to 45 degrees with pain at the extremes of motion.  There was no additional functional loss after repetitions of range of motion.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

In a letter received in December 2010 the Veteran reported that he cannot garden or do other pleasurable activities because of his back pain.  After working 8 hours he needs to take medication and lie down.  

In a letter received in April 2011 the Veteran reported that he spends one fourth of the day at work and the other three fourths of the day in bed.  He did not think that he worked a full 40 hours a week since the beginning of the year.  He is burning through his vacation time to cover all the hours he left early.  He reported that he is on bed rest every day after work.  He also takes many narcotics and muscle relaxers.  He does not go to the doctor for flare ups of his pain, he just takes medication and goes to bed.  

VA treatment records from 2010-2011 show additional treatment for low back pain, and that the Veteran is enrolled in a pain management program and takes narcotic medications for pain.

The Veteran was reexamined on November 16, 2011.  At that time, the Veteran did not report that flare ups caused further limitation to his back.  Forward flexion was normal (to 90 degrees) without objective evidence of painful motion.  Extension was normal (to 30 degrees) without objective evidence of painful motion.  Right and left lateral flexion were normal, with no objective evidence of painful motion.  Left and right lateral rotation were also normal, with no objective evidence of painful motion.  Range of motion was not decreased after repetitive use.  However, there was functional loss consisting of weakened movement, pain on movement, atrophy of disuse, and instability of station.  The Veteran did have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and he had guarding or muscle spasm of the thoracolumbar spine but it was not severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran had incapacitating episodes lasting more than 6 weeks over the last 12 months, (although notably there is absolutely no evidence of this in the Veteran's treatment records and it is contradicted by the examiner's comment that the Veteran's lost work is usually in terms of partial days but amounts to about one workday per week given that the Veteran would necessarily be unable to work during an incapacitating episode).  

The Veteran's back pain gets worse after standing for about 5 minutes.  He can only walk one quarter of a mile or climb one flight of stairs without pain.  His narcotic medications would create a danger if he was to work with heavy machinery and may affect judgment.  He is further limited to moderately sedentary work with no lifting/carrying more than about 20 pounds, no stooping or squatting, and work primarily from the waist up.  He could not work on ladders or catwalks.   The examiner noted that the Veteran was on prescribed bed rest for two hours a day after the work day is over.  

Based on the examination findings, a 60 percent rating was subsequently assigned.  The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent prior to November 16, 2011.  Forward flexion was not limited to 30 degrees or less at any time, and there was no evidence of incapacitating episodes having a total duration of at least 4 weeks.  During this period, the Veteran reported one day of physician prescribed bed rest and a few days lost from work.  

The evidence also does not show that the Veteran meets the criteria for a rating in excess of 60 percent beginning November 16, 2011.  There is no evidence of spinal ankylosis.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of pain and limited motion are expressly contemplated by the rating schedule.  Moreover, while more recently the Veteran has indicated that his back disability causes him to lose much time from work, a 60 percent rating in itself contemplates that the Veteran will have significant difficulties with employment; notably the rating criteria contemplates at least 6 weeks of incapacitating episodes requiring bed rest, during which time the Veteran would be unable to work.  The time lost by the Veteran is therefore not so unusual as to warrant an extraschedular rating.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for intervertebral disk syndrome, bulging disk L5-S1, for the period prior to November 16, 2011 is denied.

A rating in excess of 60 percent for intervertebral disk syndrome, bulging disk L5-S1, for the period beginning November 16, 2011 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


